 PACIFIC MARITIME ASSOCIATION9for the Second Region, shall,after being duly signed by the Respondents,be postedby them immediately upon receipt thereof, and be maintained for 60 consecutivedays thereafter in conspicuous places, including all places where notices to em-ployees and members are customarily posted.Reasonable steps shall be takenby Respondents to insure that such notices are not altered,defaced,or covered by anyother material(b) Furnish to the Regional Director for the Second Region signed copies of saidnotice for posting by the above-named companies, if willing, in places where noticesto employees are customarily posted.Copies of said notice,to be furnished by theRegionalDirector, shall, after being signed by the Respondents, be forthwith returnedto the Regional director for disposition by him(c)Notify the said Regional Director, in writing, within 20 days from the dateof this Intermediate Report and Recommended Order, what steps the Respondentshave taken to comply herewith 23zz In the event this Recommended Order is adopted by the Board,this provision shallbe modifiedsaid Regional Director,in writing,within 10days from thedate of this Order, what steps the Respondents have taken to comply herewith "APPENDIX ANOTICE TO ALL OURMEMBERS ANDTO ALL EMPLOYEES OF PRECRETE,INC., ANDCUT & BEND, INC.Pursuantto the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuatethe policies of the National LaborRelations Act, we hereby give notice that:WE WILL NOTengage in,or induce or encourageany individual employed byPrecrete, Inc., Cut &Bend,Inc., or by any other personengaged incommerceor in an industry affectingcommerce,to engagein, a strikeor refusal in thecourse ofhis employment to perform any services,or threaten, coerce, or re-strainthe above-named Companiesand persons,where an object thereof ineither caseis to force or require Precrete,Inc., to assignthe work ofplacingand tying reinforcematerials to employees engaged asmetal lathers who are rep-resented by Local 46, Wood, Wire and Metal Lathers International Union,AFL-CIO,rather than to employees representedby anotherlabor organization,except insofar as any such action is permitted under Section 8(b) (4) (D) of theAct.LOCAL 46, WOOD, WIRE AND METAL LATHERSINTERNATIONAL UNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------(BRIAN DILLON,Business Representative)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York 22, New York, TelephoneNo Plaza 1-5500, if they have any question concerning this notice or compliancewith its provisions.PacificMaritime AssociationandJohn A. Mahoney.Case No.19-CA-92208.December 7,1962DECISION AND ORDEROn August24, 1962, Trial Examiner Herman Marx issued hisIntermediate Report and Recommended Order in the above-entitledproceeding,finding thatthe Respondenthad not engagedin the un-fair labor practices alleged in the complaint and recommending that140 NLRB No. 3. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe complaint be dismissed in its entirety, as set forth in the attachedIntermediate Report.Thereafter, the General Counsel filed excep-tions to the Intermediate Report, together with a supporting brief.The Respondent filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the comp] aint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding, issued by the General Counsel of the NationalLabor Relations Board, alleges that the Respondent, Pacific Maritime Association(herein called PMA), an association of employers, has denied employment oppor-tunities to a longshoreman named John A. Mahoney, the Charging Party in thisproceeding, by causing his deregistration from a hiring register maintained by PMAand a labor organization, Local 19, International Longshoremen's and Warehouse-men's Union (herein also called Local 19 or the Union); that the reason for thederegistration was that Mahoney had "asserted rights and made claims on behalfof himself and others against Respondent and its employer members with regardto wages and safety conditions, and ... has been active as a critic of the officers" ofLocal 19; and that by the deregistration the Respondent has discriminated againstMahoney in violation of Section 8(a)(1) and (3) of the National Labor RelationsAct, as amended (29 U.S.C., Sec. 151,et seq.;also referred to herein as the Act).'The Respondent has filed an answer which, in material substance, admits Ma-honey's deregistration, but denies that the action was unlawful.Pursuant to notice duly served by the General Counsel upon each of the parties,a hearing upon the issues in this proceeding has been held before Trial ExaminerHerman Marx at Seattle, Washington.Each of the parties appeared through, andwas represented by, counsel; participated in the hearing; and was afforded a fullopportunity to be heard, examine and cross-examine witnesses, adduce evidence,file briefs, and submit oral argument.Before the close of the hearing, I granteda motion of the General Counsel to take the deposition of a witness (Howard L.Madden).The deposition is hereby made a part of the record of the hearing, andthe objections incorporated in the transcript of the deposition are overruled.TheRespondent has filed a motion, dated July 23, 1962, to correct the transcript of thehearing.The motion is granted in the particulars set forth therein.2 I have readand considered the briefs filed with me since the close of the hearing.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.NATURE OF THE RESPONDENT'S BUSINESS; JURISDICTION OF THE BOARD-PMA, which is organized as a California corporation, is an association of em-ployers variously engaged in stevedoring, shipping, and waterfront terminal oper-1 The complaint is based on a charge filed with the Board by Mahoney on May 8, 1961.Copies of the complaint and charge have been duly served upon the Respondent.2 The transcript contains Inaccurate or garbled transcriptions, in addition to thosereached by the motion, but as the record adequately reflects the materialfacts and issues,Ideem It unnecessary to correct the transcript In any additionalparticulars. PACIFIC MARITIME ASSOCIATION11ations on the Pacific coast; maintains its headquarters in San Francisco, California,and offices in other port cities, including one in Seattle,Washington; representsitsmembers in collective bargaining and other labor-management relations withlabor organizations; and is, and has been at all material times, an employer withinthe meaning of Section 2(2) of the Act.Members of PMA annually perform transportation services, valued in excess of$5,000,000, between points in the State of Washington and locations outside thereof.By reason of such services, and its activities on behalf of its members, PMA is, andhas been at all material times, engaged in commerce within the meaning of Section2(6) and (7) of the Act. Accordingly, the Board has jurisdiction of the subjectmatter of this proceeding.H. THE LABOR ORGANIZATIONS INVOLVEDLocal 19 is an affiliate of International Longshoremen's and Warehousemen'sUnion (herein also called the International).The latter negotiates and enters intocollective-bargaining agreements on behalf of its local affiliates, including Local 19,with PMA, prescribing terms and conditions of employment of individuals employedby members of PMA. Both Local 19 and the International are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementThe Respondent maintains that Mahoney was deregistered not for the reasons al-leged in the complaint but because he caused a disturbance on March 25, 1962, ata hiring hall jointly operated in Seattle by PMA and Local 19.An evaluation ofthe conflicting positions requires a summary of some contractual provisions affectingPMA and Local 19; and a description of various facets of Mahoney's employmentand union history.The relevant contractual terms are embodied in a contract, dated June 16, 1951,between the International, "on behalf of itself and . . . its longshore locals," andPMA, acting for its members, affecting longshore employees of such members inthe Pacific Coast States, including Washington.The agreement, which, in all respectsmaterial here, is still in effect, prescribes grievance processing machinery and hiringprocedures; forbids strikes and work stoppages, subject to the proviso that long-shoremen "shall not be required to work when in good faith they believe that todo so is to immediately endanger health and safety"; and provides for the establish-ment of three types of committees, each comprised, in equal number, of union andmanagement representatives, one such body for each port, the second for each offour territorial areas, and the third, located in San Francisco, with coastwidefunctions.3The port committees are empowered, under the contract, to maintain and operatefacilities for the registration of longshoremen available for employment, and fortheir hiring and dispatch to jobs; to "have control" over such registration lists, asspecified in the agreement; to "investigate and adjudicate all grievances and disputes"in accordance with procedures set forth in the contract; and to "investigate andadjudicate any complaint against any longshoreman whose conduct on the job, orin the hiring hall, causes disruption of normal harmony in the relationship of theparties hereto or the frustration and/or violation of the provisions, working ordispatching rules" of the agreementThe contract provides that in the event a portcommittee is unable to resolve a grievance or dispute, the issue must be referred,upon request of either the union or management members, to the appropriate areacommittee, which is authorized to decide the matter. If the area committee is unableto resolve the question, it must be referred for determination to an "area arbitrator."The coastwide committee is authorized by the agreement to review the decision (withto resolve the question, it must be referred for determination to an "area arbitrator."claimed to be in conflict with the contract, and to determine the matter.4Under the terms of the contract, a committee for the port of Seattle, another forthe Puget Sound area (which includes Seattle), and the coastwide committee havebeen in existence at all times material to this proceeding. (For convenience of"The full contractual names of these committees, stated in the order mentioned above,are "Joint Port Labor Relations Committee," "Joint Area Labor Relations Committee,"and "Joint Coast Labor Relations Committee "4I have not summarised all of the grievance and arbitration machinery provided by thecontract, deeming the summary set forth to be sufficient for the purposes of this proceeding 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDreference, these three bodies will be respectively termed herein the Port Committee,the Area Committee, and the Coast Committee.)Local 19 and PMA, through the Port Committee,maintainand operate a hiringhall in Seattle for the hiring and dispatch of employees to longshore jobs in the port.The hall is located on the first floor of a building that houses offices of Local 19 onits third floor.The Port Committee has established and maintains at the hiring halltwo types of registration of individuals eligible for hire and dispatch to jobs throughthe hiring hall.One of the lists consists of men whoare, as onewitness put it, "fullyregistered" (and will be designated here, for convenience of reference, as the "regularregister"); and the other is made upof menin a so-called "subsidiary work force."Those on the regular register are entitled to preference in dispatch, and a "subsidiary"registrant may not be assigned to a job if anyone on the regular list is available.Unregistered individuals, called "casuals" inthe record, are also dispatched fromthe hiring hall, but only if no registrant is available. Job assignments are made bydispatchers stationed at the hiring hall, who are elected by the membership ofLocal 19, but are subject to regulation and removal by the Seattle Port Committee.PHA participates in the Port and Area Committee functions in Seattle throughstaff members stationed there, one of them, Darrell Cornell, PMA's Washington areamanager, servingas anemployer member of the Area Committee, and another,James Shields, assistant area manager and Cornell's subordinate, serving as an em-ployer member of the Port Committee.In addition to the role it plays in Port and Area Committee functions in Seattle,PMA, acting through the agency of an organization known as the WaterfrontEmployers of Washington (of which Cornell is president), serves as paymaster forPMA's Washington area members, providing machinery for central payroll record-keeping and wage payments to longshoremen, some of whom work for more than oneemployer in a pay period. It is "very common," as the evidence establishes, for long-shoremen to file wage shortage claims with Waterfront Employers of Washington.Such claims are frequently resolved by the payment agency by determining whetheran arithmetical error has been made, but if not so adjusted, the claim may then bereferred to the relevant port committee and processed under the grievance procedures.Mahoney began working as a longshoreman on the Seattle waterfront in 1950;was placed on the regular register in 1953; and was deregistered on or aboutMarch 30, 1961, under circumstances to be described later.He became a member of Local 19 in or about 1953, and for several years there-after was friendly with William Gettings, the International's regional director in theSeattle area, who from time to time consulted Mahoney regarding matters of com-mon concern to a sailors' union and longshore locals, doing so apparently because ofMahoney's prior experience with the sailor's organizationIn 1956, Mahoney ex-pressed opposition in and out of meetings of Local 19 to contract terms betweenthe International and PMA, and since then relations between him and Gettings havebeen "very cool."From time to time over the years, Mahoney has filed wage shortage claims withPMA's fiscal agent on behalf of himself and other members of longshore "gangs"employed with him.On a number of occasions, these were processed through thePort and Area Committee grievance procedures, some going to arbitrationIn the early morning of January 29, 1957, Mahoney, while a member of a night-shift longshore gang engaged at a Seattle pier in unloading wheat from a vessel calledtheSanford,protested to the gang foreman that working conditions in one of theholds were unsafe, claiming that there was danger of an exposion from wheat dust asa result of its exposure to "open cargo lights," and that the men were endangered bybeing required to work near certain machinery.Other members of the gang joinedin the protest, but the foreman insisted that the gang proceed with the work,threatening them with discharge if they did not do so.A business agent of Local 19was summoned at the instance of the longshoremen and he concurred in theirposition.The foreman nevertheless discharged the employees and they left the pier.In the afternoon of that dav, Mahoney came to the hiring hall for dispatch toanother job and learned that a longshore crew was slated for dispatch to theSanfordto perform the work he and others had refused to do.He thereupon sought outGettings,whose office is in the same building as the hiring hall, and officials ofLocal 19, told them that working conditions on theSanfordwere unsafe, protestedthe plan to dispatch men to do the work, and asserted that if the gang were dispatchedhe would "put a picket line on there to see that there was nobody hurt "Whatresponse, if any, the union officials made to this does not appear, but it is undisputedthat the new longshore gang was dispatched to theSanford,reporting there at 7 p.m ,the scheduled starting time; that at that time, Mahoney was at the pier site wearingan armband bearing the legend "Picket"; that as a result, the gang performed no work PACIFIC MARITIME ASSOCIATION13on theSanfordthat night;and that on the following day, January 30, the Seattle FireDepartment"declared the job unsafe."On January 30, too, Cornell,on behalf of PMA, wrote to Local 19,stating, amongother things,thatMahoney had established"an illegitimate picket line,"and re-questing that his registration be suspended for 6 months,and that he thereafter beplaced "on a continuous probationary status with the understanding"that he wouldbe "automatically"deregistered if thereafter"found guilty of a contract violation."The material upshot of the matter,as evidenced by an exchange of letters, datedFebruary 8, 1957, between Local 19 and PMA, was that they agreed that Mahoney'spicketing action had not been sanctioned by the Union and had therefore been"illegitimate,"and that his registration be suspended for a 90-day period. In itsletter expressing its concurrence with the foregoing,PMA stated that it would moveforMahoney'sderegistration should he "be found guilty of a serious contractviolation"in the future.Mahoney's registration suspension for the 90-day periodfollowed.He was suspended again on February 24,1959, this time for a year, effectiveMarch 2, 1959,by action of the Area Committee,upon the initiative of its employer-members who had moved for Mahoney's full deregistration.5The committee's sus-pension action was based upon its finding that on December 3, 1958, Mahoney hadengaged in"fighting with other longshoremen,"had "roughed up" a supervisor of ashipping company, and had assaulted"a security guard"; upon theSanfordpicketingincident 2 years earlier,for which Mahoney had previously been suspended; andupon Mahoney's conviction,on October 3, 1958, in the United States District Court,of violation of 18 U.S.C., Sec. 659(dealing with embezzlement and theft and otheroffenses involving articles in transit in interstate or foreign commerce).Mahoneyresumed work as a registered longshoremen after the expiration of his suspension.B. The deregistrationMahoney was dispatched from the Seattle hiring hall to a job on March 25, 1961,and was required to report for work at 8 a in. He reported a few minutes late and wastold by the job superintendent that his time would start at 8:15 a in.However, heleft for his home,doing so, according to his testimony,because, while waiting for histime to start,he heard the superintendent tell a subordinate to secure a replacementfor himMahoney procured a shotgun and a box of shells at his home and proceeded tothe building that houses the hiring ball and the Union's headquarters,arriving atthe building about 10 a.m., then walking in and about the hiring hall premises,carrying the shotgun under his arm, with the barrel pointed obliquely downwardtoward the floor, and, while so doing, coming twice into the dispatch office(which ispartitioned from the rest of the hiring hall),and going into an area in the hallwhere some longshoremen were playing cards.The chief dispatcher,Gerald Eells,and another dispatcher were on duty in the dispatch section on the two occasionsMahoney walked into the area.He also went to the Union'squarters on the thirdfloor of the buildingAccording to his uncontradicted testimony,he left his shotgunwith a longshoreman on the street before he proceeded to the Union'squarters, re-claiming it after he left there,and then taking it to the basement of the building.While on the Union's premises,he went into Gettings'private office there.Gettingswas absent at the time .6Offering an explanation for his presence with the gun in the building.Mahoneygave testimony to the effect that earlier that morning when he had been at thehiring hall to receive his dispatch,he had talked to a longshoreman named Woodingregarding sale of the gun to the latter; and that following failure of his job assign-ment, he procured the gun from his home, returned with the weapon to the hiringhall area in the hope of finding Wooding to complete the sale, and went in searchof him in the building and its vicinity.The results in this proceeding do not hinge on the truth or falsity of this claim,for the material question is not what Mahoney's motive was in bringing the gun intoI It may be noted,in passing,that the committee imposed additional disciplinary meas-ures on Mahoney,which,inmy judgment,need not be detailed because they do notmaterially affect any issue in this proceeding8I credit testimony by the Union's bookkeeper that she saw Mahoney go into Gettings'office.She testified that because of a counter between her place of work and Mahoneyshe could see only the tipper portion of his person and did not see any shotgun In histestimony,Mahoney does not say that he entered Gettings'office,neither does he specifi-cally deny having done so 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe building,but whether,intentionally or not, he set off a serious disturbance there.On that score,there can be no doubt that his armed presence in and about thehiring hall put individuals in the area in fear of bodily harmEells testified that thegun "certainly looked big"to him, thus describing his apprehensiveness,and it isevident from his testimony,too, that he tried to avoid Mahoney.7The dispatcheron duty with Eells, described by a witness as "excited and agitated,"and "obviouslydesperate,"called the Union's quarters on the third floor over a direct line and warneda women employee of the Union at work there that "there was a man down there witha shotgun and to get out of there."The employee,theUnion's secretary,GeorgeOldham, and a business agent of the organization,thereupon took cover in a"back room where we couldn't be seen" and locked the door. The woman employeetelephoned the police from there, and two squad cars, with four policemen in all,responded.By this time, as one of the police officers credibly put it in his testimony,"the place was in an uproar."The policemen entered the building with drawn guns,and Eells shouted to people in the hiring hall: "Get out of here.There may be someaction."The officers searched the building,but were unable to find Mahoney forsometime.Finally,one of them located Mahoney in a locker room in the basementof the building and arrested him at the point of a gun.Mahoney had placed theshotgun, which the arresting policeman found not to be loaded, in a locker, and itappeared to the officer that Mahoney was hiding behind a locker when discovered.Shields, PMA's assistant area manager,received news of the episode shortly there-after that day, hearing about it from a number of persons, including Oldham and abusiness agent of the Union. Shields proceeded to the hiring hall later in the dayand interviewed Eells regarding the episode.The chief dispatcher gave Shields anaccount of the disturbance,informing the latter of his feeling of apprehensiveness witha statement,as Shields testified,that he (Eells)"had stared down the barrel of thisgun, and it was one of the longest barrels or the biggest barrel that he had ever seen,"and telling Shields that he "had found it necessary to shout and clear the hiring halloutside the dispatching office," and that the police had come and arrested Mahoney.Shields reported to Cornell what he had learned at the dispatch office, andCornell instructed Shields to arrange a special meeting of the Port Committee andto present there a motion on behalf of the employer members that Mahoney bederegistered.Shields tried a number of times during the course of the next fewdays to arrange the meeting but was unable to do so until March 30, 1961.On that date,at some point before the meeting was held, Cornell telephonedPMA's executive vice president,B.H Goodenough,who is also a member of theCoast Committee,atGoodenough's office in San Francisco,and informed him ofthe proposed motion, and in the course of the conversation,Cornell "reviewed"Mahoney's"background,"outlining the ,incidents that had led to the prior suspensionsGoodenough told Cornell that he was in accord with the deregistration proposal.At the Port Committee meeting, which convened about 2 p in., the employermembers stated that on the occasion of Mahoney's suspension in February 1959,theyhad taken the position that they would seekMahoney'sderegistration "if heagain became involved in a serious contract violation";and moved that Mahoney"be deregistered for causing a disturbance in the hiring hall March 25, 1961,throughthreatening the chief dispatcher and others in the joint hiring hall with a loadedshot gun."The union members voted against the motion, and as they, like theemployer-members,vote as a bloc,the motion failed to carry.A regular meeting of the Area Committee was then in progress in Cornell'soffice, and that same afternoon,shortly after failure of the motion, Shields cameto Cornell's office and informed him of the result.Cornell thereupon informedthe Area Committee of the disagreement,and, upon Cornell's initiative,the motionmade before the Port Committee and the disagreement were placed before theArea Committee for review.Following a caucus among themselves. the unionmembers expressed the view that"the issue of deregistration is one which is mostdifficult for union men to vote on." and therefore requested that the matter besubmitted to the Coast Committee"for settlement."The employer-members agreedto this procedure,and the Area Committee thereupon directed its secretary(Cornell)"to submit the disagreement to the Coast (Committee)via teletype "Cornell carried out the instruction by sending a teletvpe jointly addressed toGoodenoughand an official of the International,L. B. Thomas.informing themof the content of the motion,the disagreement in thePort Committeethereon, andthe action of the Area Committee.The message was placed on the wire at 4 p in7 Bells testified : "I had Bone into the clerk's office (in the dispatch quarters) . .Ilooked and opened the clerk's door to look out and he (Mahoney) was out of sight, soI stepped back in (to the dispatch office) and he was turning and going out 11 PACIFIC MARITIME ASSOCIATION15The only evidence in the record of what the Coast Committee did in connection withthe issue submitted to it is contained in the minutes of a meeting that show thatitbegan at 4:30 p.m. on March 30, 1961, and adjourned 15 minutes later; that atthe session the Coast Committee "reviewed the recommendation of the Employersconcerning deregistration of John Mahoney," and "(i)n view of (his) record" agreedthat his deregistration be effective as of that date.The minutes were incorporatedin a teletype jointly sent by Goodenough and Thomas to PMA in Seattle, andreceived there by the latter on the morning of March 31.The evidence does not establish by what means Mahoney was notified of thederegistration action, nor what physical changes were made in the regular registerat the Seattle hiring hall, but there is no dispute that he was informed of thederegistration at one point or another (as is evident from a letter he wrote to PMAon February 8, 1962), and that he has had a deregistered status at the hiring hallsince at least March 31, 1962.On or about May 25, 1961, the prosecuting attorney of King County (Seattle),Washington, filed information in the King County Superior Court charging Mahoneywith "assault in the second degree," based upon an allegation that he had assaultedGettings with the shotgun on March 25, 1961 (presumably, at the hiring hall).After a trial, a jury acquitted Mahoney of the accusation on January 25, 1962.Mahoney wrote to PMA on February 8, 1962, informing the latter of hisacquittal,and requesting restoration of his registered status.Notwithstandingthis letter, as well as one in similar vein Mahoney wrote to PMA on May 25, 1962,PMA has failed and refused to restore his registration.C. Concluding findingsThe General Counsel takes the position that Mahoney did not in fact create adisturbance at the hiring hall, that PMA was aware that he had not done so, andthat it seized on the hiring hall episode as a "pretext" to deregister Mahoney, doingso because of long-standing hostility toward him engendered by his role in filingwage shortage claims, his opposition to contract terms between the Internationaland PMA, and the picketing of theSanford.8The General Counsel's apparent deprecation of the shotgun episode flies in theface of the facts.Mahoney, as the evidence establishes, having no business with thedispatch personnel on the occasion in question, nevertheless came into the dispatchoffice twice carrying the shotgun; induced fear there in the two dispatchers on duty(whether intentionally or not is beside the point); and by his conduct set in motionthe chain of events leading to the arrival of four policemen, who went about theirbusiness with drawn guns, and to his apprehension in the basement. Indeed, one oftheGeneral Counsel's own witnesses, none other than the arresting police officer,testified credibly in a deposition he gave that when the officers entered the hiring hall"the place was in an uproar" and "everyone" there was "very scared."Moreover,unlike the General Counsel in his brief, I perceive no overriding significance inthe fact that the deregistration motion charged Mahoney with "causing a disturbancein the hiring hall . . . through threatening the chief dispatcher (Eells) and othersin the joint hiring hall with a loaded shotgun," whereas Fells testified that Mahoneydid not point the gun at him, and that he (Eells) does not "think" that Mahoney"It may be noted that claims advanced by the General Counsel at the hearing varymaterially from the argument put forward in his brief.At the hearing,the GeneralCounsel took the position,in substance,that the Respondent used "an alleged assaultupon . . . Gettings"during the shotgun episode as a pretext for deregistering Mahoneybecause of his role in filing wage claims, his contract differences with Gettings,and theSanfordpicketing incident.The brief, however,makes no express reference to the wageclaim activities and the conflict with Gettings(although generalizing at one point thatMahoney was deregistered"because of the protected actions in which he was engaged"),but, rather, asserts that the "controlling considerations" are whether Mahoney assaultedFells during the shotgun episode, and whether theSanfordpicketing action was a pro-tected concerted activity.From this one may gather that the General'Counsel's centralthesis now is that the Respondent used an alleged assault upon Fells(and not Gettings)as a pretext to deregister Mahoney because of the picketing activity.The shift of posi-tions from those taken at the hearing to those in the brief is such that one is put to thetask of speculating whether the General Counsel still maintains that the wage claims, thedifferences between Gettings and Mahoney,and the allegation of an assault upon Gettingssupport his pretext position.In the absence of an explicit disavowal by the GeneralCounsel that such is the case,I am constrained to dispose of these matters,and do sobelow. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatenedanyone inthe hiring hall with the gun, nor "think" that he told Shieldsthat there was such a threat.This, in my judgment, is a slender reed upon which tolean thepretextargument,for there is ample evidence in the record to warrant aconclusion that Mahoney did, in fact, cause a serious disturbance in the hiring hall,whatever Eells thought in his testimony about the threatening nature of Mahoney'sconduct.What is more, it is undisputed that Eells told Shields that he "had stareddown the barrel of this gun, and it was one of the longest barrels or the biggest barrelthat he had ever seen." In the context of events at the time in question, I think itnot unreasonable for Shields to have construed this statement by Eells as a descrip-tion of threatening behavior by Mahoney, but, in any case, whether or not Shieldsproperly interpreted Eells' statements to him, it seems to me that the General Counselisgiving far too much emphasis to the form of the motion, and not enough tothe consequences of Mahoney's armed presence in the hiring hall.As regards theshotgun episode, the importantfacts arethatMahoney createda seriousdisturbancein the hiring hall, and put the dispatch personnel there in fear of him, and thatEells, the Port Committee's dispatch supervisor, in substance, told Shields as much.It appears to me, also, that Mahoney's acquittal of assaulting Gettings is im-material.The motion to deregister Mahoney did not mention Gettings, nor is thereany evidence that any allegation that Mahoney assaulted Gettings was a factor inPMA's deregistration proposal.Thus, unlike the General Counsel,Iam unableto view its refusal to restore Mahoney's registration status, following the acquittal,as anindication that it had an ulteriormotivein seeking his deregistration in thefirst place.9Nor do I perceive any substance in the General Counsel's claim that Mahoney'sTole in filing wage shortage claims was a factor in PMA's decision to seek his deregis-trationSuchclaims, asnoted previously, are a very common practiceamong long-shoremen, some filing claims repeatedly in a given year, and there is a standardprocedure to process them. In fact, there are hundreds of such claims each year(for example, 903 in 1960, and 908 in 1961), some of them, like a number filedby Mahoney over the years, going through grievance or arbitration procedures.Why PMA should single out Mahoney as an object of reprisal for the claims he fileddoes not appear. In short, I place no stock in the General Counsel's position in thepremisesVery thin,too, inmy judgment, is his thesis that Mahoney's opposition to contractterms between the International and PMA, and the resulting coolness betweenGettings and Mahoney, played arole inthe deregistration move. In the first place,there is no evidence that PMA so much as heard of Mahoney's contractopposition,and thus to adopt the General Counsel's thesis, one would have to do so by guessand surmiseSecondly, Mahoney's activity in opposition to the contract took placesome S years before the deregistration move in March 1961, and I think it wouldbe stretching inference far out of reason to say that PMA was motivated by anactivity so stale as the contract attitudes Mahoney voiced in 1956 in opposition tothose of Gettings. Indeed, the evidence does not even establish that Gettings favoredthe deregistration.It is well to recall, in that regard, that the union representativeson the Port Committee opposed the deregistration motion, and that the unionmembers of the Area Committee, whose number included Gettings, took theposition that the deregistration issue "ismostdifficult for union men to vote upon,"and declined to do so, agreeing, instead, to a proposal to submit the issue to theCoast Committee. In any case, however one may appraise these union attitudes,the basic fact is that it would be a sheer guess to conclude that PMA's deregistra-tion action stemmed in any degree from Mahoney's opposition to the contract termsor coolness between Gettings and himself. Such guesswork is forbidden the fact-finder.Two problemsremain,and these are, first, whether Mahoney's activity in picket-ing theSanfordwas protected by the Act, and second, whether the episode was aproducing cause of the deregistration.As regards the first question, the Respondent's brief views Mahoney'saction as an"illegitimate picketing activity" and, in substance, a violation of the collective-6 Similarly, I am unable to accord any weight to evidence that guns have been broughtto the hiring hall to be "raffled off," or by longshoremen to exhibit to their fellows.Theseactivities took place not in the dispatch office, which is partitioned from the rest of thehiring hall premises, but in an area used by the longshoremen for social purposes suchas card playing.Moreover, the evidence of gun displays on prior occasions does not alterthe fact that Mahoney's particular conduct, including his two armed visits on March 25to the dispatch office, induced fear in dispatch personnel and others and created adisturbance PACIFIC MARITIME ASSOCIATION17bargainingagreement.Countering this, the General Counsel argues, in effect, thatthe contract (section 10) expressly exempts from its prohibition of strikes and workstoppagesrefusals bylongshorementowork "when in good faith they believe thatto doso isto immediately endanger health and safety"; that the work refusal bythe gang of which Mahoney was a member was permissible under the contract andSection 502 of the Act which provides, in part, that "the quitting of labor by anyemployee or employees in good faith because of abnormally dangerous conditionsfor work at the place of employment ... (shall not) be deemed a strike under thisAct' ; that the refusal of Mahoney and the others in his crew to work was, by forceof the relevant contractual and statutory terms, a protected concerted activity; thatMahoney's picketing was a means of seeking a similarly protected refusal by the newlydispatchedgangto work in dangerous conditions; and that since what Mahoney soughtwas the exercise of contractual and statutory rights by such employees, his picketingactivity did not violate the agreement, but was within the protected reach of Section7 of the ActFor reasons that will presently appear, it is unnecessary to make achoice between the opposed positionsWith regard to the second issue, the General Counsel would have it, as indicatedearlier, that the Respondent seized upon the shotgun episode as a pretext to carry outa long-standingdesignto deregisterMahoney because of theSanfordpicketingincident some 4 years earlier.The logic of this is not impressive, for there wouldappear to be no need to use the shotgun affair as a pretextsincethe "uproar"Mahoney caused in the hiring hall, for the operation and maintenance of whichPMA is partially responsible, and the fear he induced in the dispatch personnel onduty there, of themselves furnished a reasonable basis for PMA's deregistration move.The fact that it acted speedily to set the grievance machineryin motion,and that theCoast Committee moved with what appears to have been considerable celerity toact upon the deregistration proposal, does not necessarily lead one to believe thatPMA had an ulterior motive. In the context in which the action was taken, par-ticularly bearing in mind the "uproar" at the hiring hall, and the climate of fearMahoney engendered there, it was not unnatural for PMA, as Cornell in effect testi-fied, to seek speedy deregistration in the interest of protecting dispatch personnel,and of orderly operation of the hiring hallTo be sure, when Cornell called Goodenough and secured the latter's approval ofthe deregistration move, he discussed Mahoney's "background," including theSanfordpicketingepisode, aswell as violent conduct in which Mahoney had been involved onthe waterfront and his conviction of crime in the United States District Court, andit is true, also, that the teletype sent by Goodenough and Thomas to PMA atSeattle states that the Coast Committee "agrees" with the deregistration "(i)n viewof (Mahoney's) record," but these factors do not lead me to conclude that the shot-gun episode was a mere pretext to cover a design to discriminate against Mahoneybecause of theSanfordpicketing incident.No member of the Coast Committeetestified, and the record does not inform us what weight it gave to any particularaspect of Mahoney's "record"-whether to the conviction or the waterfront violenceor the picketing episode, or to all these factors; nor of any details of its deliberationsand conclusions other than the generalization that the Coast Committee had "re-viewed the recommendations of the employers," the somewhat vague illusion toMahoney's "record," and the statement of concurrence in the deregistration proposal.In other words, whateverthere is inthe record of the Coast Committee's action is toobarren of detail to permit a conclusion that the picketing activity was a movingcause of itsdecision.To hold that it was would be, in my judgment, an essay inspeculation.Moreover, PMA's course of conduct on the occasion of Mahoney's two suspensionstends to negate the pretext theory.Significantly, it did not seek his deregistrationin the very disciplinary action that grew out of the picketing.One would thinkthat if PMA were disposed to secure his deregistration because of the picketing, itwould have sought it in the resulting disciplinary procedure rather -than the 6-monthsuspension it did seek.Even in the second disciplinary proceeding, which involvedalleged acts of violence by Mahoney on the waterfront and his conviction of crimeunder a Federal statute, as well as the picketing episode, the representatives of PMA,although initially requestingMahoney's deregistration, agreed to his suspension for1year (and his future restriction to "day work," a matter that does not affectthe point under consideration).This course does not quite jibe with the GeneralCounsel's claim that some 2 years later, following the shotgun episode, PMA seizedupon that incidentas a meansof securing Mahoney's deregistration because of thepicketing affair more than 4 years earlier.PMA has, as Cornell testified, a coastwide policy of trying to maintain a peacefulwaterfront and of protecting its hiring facilities from disorder, and the dispatch 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel stationed there from violence or fear of it.One may reasonably concludethat the thrust of its deregistration action against Mahoney in March 1961 was toapply that policy.Certainly, that conclusion is at least as consistent with theevidence as a belief that it had any of the ulterior motives the General Counselattributes to it, and if that is the situation, the General Counsel has failed to carrythe burden of providing his case by evidence of preponderant weight.In sum,much as one may personnally regret :the curtailment of Mahoney's long-shore employment opportunities as a result of the deregistration, the evidence impelsa conclusion that the General Counsel has not established that the deregistrationstemmed from unlawful motives rather than from a design by PMA to protect itshiring facilities from violence, the fear of it, and disorder.Accordingly I shallrecommend dismissal of the complaint.10Upon the basis of the foregoing findings of fact, and upon the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAW1.Local 19 and the International are, and have been at all times material to thisproceeding, labor organizations within the meaning of Section 2(5) of the Act.2.PacificMaritime Association is, and has been at all times material to thisproceeding, an employer within the meaning of Section 2(2) of the Act.3.The record does not establish that the Respondent has engaged in the unfairlabor practices imputed to it in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and the entirerecord in this proceeding, it is recommended that the Board enter an order dismissingthe complaint.10 Section 16(a) of the collective-bargaining agreement, which prescribes the grievancemachinery, contains a proviso that the Coast Committee has no "power to review decisionsrelative to the methods of maintaining registration lists, or the operation of hiring halls."Section 16(g) provides that "(n)othing in this section(16) shall prevent the parties frommutually agreeing upon other means of deciding matters upon which there has beendisagreement."The issues here require no determination as to the power of the CoastCommittee to review or take the action it did with respect to Mahoney.The results herewould be the same whether or not its action wasultra vires,and by reaching the conclu-sions set forth above, I intend no implicationthatI have passed on the reach of theCoast Committee's review or other authority in Mahoney's case.General Instrument CorporationandLocal 472, InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO.Case No. 22-CA-1292.December 10, 1962DECISION AND ORDERUpon a charge and first amended charge filed by Local 472, Inter-national Union of Electrical, Radio and Machine Workers, AFL-CIO,herein called Local 472, the General Counsel of the National LaborRelations Board by the Regional Director of the Twenty-secondRegion issued a complaint dated August 3, 1962, against GeneralInstrument Corporation, herein called Respondent, alleging that Re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (5)and Section 2(6) and (7) of the National Labor Relations Act, as140 NLRB No. 6.